Exhibit 10.1 AMENDMENT NO. 4 TO CREDIT AGREEMENT This Amendment No. 4 to Credit Agreement (this “ Fourth Amendment ”) dated as of September 29, 2014, is made by and among TILE SHOP HOLDINGS, INC. , a Delaware corporation (“ Holdings ”), THE TILE SHOP, LLC , a Delaware limited liability company (the “ Company ”), TILE SHOP LENDING, INC. , a Delaware corporation (“ Tile Shop Lending ”), certain Subsidiaries of the Company party hereto as borrowers (each such Subsidiary and Tile Shop Lending, a “ Designated Borrower ” and, together with the Company, the “ Borrowers ” and, each a “ Borrower ”), certain Subsidiaries of the Company party hereto as guarantors (each such Subsidiary, a “ Subsidiary Guarantor ” and, together with Holdings, the “ Guarantors ” and each a “ Guarantor ”), each lender party hereto (collectively, the “ Lenders ” and individually, a “ Lender ”), and BANK OF AMERICA, N.A. , as Administrative Agent (the “ Administrative Agent ”), a Swing Line Lender and an L/C Issuer. W I T N E S S E T H : WHEREAS , certain of the Borrowers, Holdings, the Administrative Agent and the Lenders have entered into that certain Credit Agreement dated as of October 3, 2012 (as amended by that certain Amendment No. 1 to Credit Agreement dated as of April 30, 2013, Amendment No. 2 to Credit Agreement dated as of July 8, 2013, Amendment No. 3 to Credit Agreement dated as of March 26, 2014, and as further amended, modified, supplemented, restated, or amended and restated to, but not including, the date hereof, the “ Credit Agreement ”; the capitalized terms used in this Fourth Amendment not otherwise defined herein shall have the respective meanings given thereto in the Credit Agreement), pursuant to which the Lenders have made available to certain of the Borrowers a term loan facility and a revolving credit facility; and WHEREAS , the Borrowers have requested that the Administrative Agent and the Lenders agree to amend certain terms of the Credit Agreement, which the Administrative Agent and the Lenders are willing to do on the terms and conditions contained in this Fourth Amendment. NOW, THEREFORE , in consideration of the premises and further valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: 1.
